Exhibit 10.2
AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING






Mortgagor:            731 RETAIL ONE LLC,
a Delaware limited liability company
c/o Alexander’s, Inc.
210 Route 4 East
Paramus, New Jersey 07652


and


731 COMMERCIAL LLC,
a Delaware limited liability company
c/o Alexander’s, Inc.
210 Route 4 East
Paramus, New Jersey 07652




Mortgagee:            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the benefit of the Lenders
237 Park Avenue, Floor 6
New York, New York 10017
Mortgage Amount:        $300,000,000.00




Date:                September 14, 2020
Premises:            Retail Unit 1 and Retail Unit 2
The Beacon Court Condominium
731 Lexington Avenue
New York, New York 10022


Section:        3
Block:        1313
Lots:        1001 and 1209
Record and Return to:    Morrison & Foerster LLP
250 W 55th Street
New York, New York 10019
Attn: Keith Print, Esq.
ny-1976262


--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I
2
Section 1.1    Defined Terms.
2
Section 1.2    Other Definitional Provisions.
4
ARTICLE II AMENDMENT AND RESTATEMENT
5
ARTICLE III SECURED INDEBTEDNESS
7
ARTICLE IV PARTICULAR WARRANTIES, REPRESENTATIONS AND COVENANTS OF BORROWER
7
Section 4.1    Warranties, Representations and Covenants.
7
Section 4.2    Further Assurances.
8
Section 4.3    Filings, Recordings, Payments etc.
9
Section 4.4    Payment of Sums Due.
9
Section 4.5    After Acquired Property.
9
Section 4.6    Taxes, Fees, Other Charges.
9
Section 4.7    Intentionally Omitted.
9
Section 4.8    Insurance Provisions; Required Coverages.
9
Section 4.9    Casualty.
10
Section 4.10    Condemnation.
10
Section 4.11    Administrative Agent’s Payment or Performance of Borrower’s
Obligations.
10
Section 4.12    Information Covenants.
10
Section 4.13    Waste, Maintenance, Repairs.
10
Section 4.14    Adequate Facilities.
10
Section 4.15    Defense of Administrative Agent’s Interests.
10
Section 4.16    No Impairment of Security.
11
Section 4.17    Transfer Restrictions; Due on Sale.
11
Section 4.18    Administrative Agent’s Defense.
11
Section 4.19    Hazardous Substances.
11
Section 4.20    Zoning Changes.
11
Section 4.21    Grant of Security Interest.
11
Section 4.22    Compliance of Premises.
12
ARTICLE V EVENTS OF DEFAULT AND REMEDIES
12
Section 5.1    Remedies.
12
Section 5.2    Sale, Foreclosure etc.
14
Section 5.3    Payments, Judgment etc.
16
Section 5.4    Receiver.
16
Section 5.5    Administrative Agent’s Possession.
17
Section 5.6    Remedies Cumulative.
17
Section 5.7    Agreement by Borrower.
17
Section 5.8    Use and Occupancy Payments.
18
Section 5.9    Administrative Agent’s Right to Purchase.
18
Section 5.10    Appointment of Receiver.
18
Section 5.11    No Waiver.
18
Section 5.12    Enforcement Expenses.
18

ny-1976262

--------------------------------------------------------------------------------



ARTICLE VI MISCELLANEOUS
19
Section 6.1    Benefit of Mortgage.
19
Section 6.2    Savings Clause.
19
Section 6.3    Notices.
19
Section 6.4    Default Rate.
19
Section 6.5    Substitute Mortgages.
19
Section 6.6    No Merger of Mortgage.
19
Section 6.7    No Change etc.
20
Section 6.8    Security Agreement.
20
Section 6.9    No Credits.
20
Section 6.10    No Waiver by Administrative Agent.
20
Section 6.11    Reserved.
20
Section 6.12    Headings Descriptive.
20
Section 6.13    Binding Agreement.
20
Section 6.14    Effect of Partial Release.
20
Section 6.15    Incorporation of Terms of the Loan Agreement.
20
Section 6.16    No Third Party Beneficiaries.
21
Section 6.17    Section 254 of Real Property Law.
21
Section 6.18    Section 13 Lien Law Covenant.
21
Section 6.19    No Residential Dwelling Units.
21

EXHIBIT A – Legal Description of the Premises
EXHIBIT B – Existing Mortgage


- ii -
ny-1976262


--------------------------------------------------------------------------------



AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING
This AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Mortgage”), dated as of September 14, 2020
(the “Closing Date”), is made by and between 731 RETAIL ONE LLC, a Delaware
limited liability company having an address c/o Alexander’s, Inc., 210 Route 4
East, Paramus, New Jersey 07652 and 731 COMMERCIAL LLC, a Delaware limited
liability company having an address c/o Alexander’s, Inc., 210 Route 4 East,
Paramus, New Jersey 07652, as mortgagor (jointly, severally and collectively,
“Borrower”), and JPMORGAN CHASE BANK. N.A., a national banking association,
having an address at 237 Park Avenue, Floor 6, New York, New York 10017, as
mortgagee and as Administrative Agent (together with its successors and/or
assigns, the “Administrative Agent) for the benefit of the Lenders (each a
“Lender” and collectively, together with each of their successors and assigns,
the “Lenders”) under that certain Loan Agreement hereinafter defined.
W I T N E S S E T H :
WHEREAS, Borrower is the actual, record and beneficial owner of the fee estate
in the Premises (hereinafter defined);
WHEREAS, Borrower, Administrative Agent, the Lenders and certain Lead Arrangers
party thereto are parties to that certain Loan Agreement, dated as of August 5,
2015 (the “Initial Loan Agreement”), which Loan Agreement provides, among other
things, for a Loan to be made by the Lenders to Borrower in the aggregate amount
of $350,000,000 evidenced by, and repayable with interest thereon in accordance
with, the Notes (as hereinafter defined);
WHEREAS, the Initial Loan Agreement was amended by that certain Waiver and
Amendment No. 1 to Loan Agreement, dated as of October 10, 2019 (the “Waiver and
Amendment”) and that certain letter agreement dated August 19, 2020 (the “Letter
Amendment”);
WHEREAS, Administrative Agent, on behalf of the Lenders, is the holder of the
Existing Mortgage (hereinafter defined), which Existing Mortgage covers the
Premises as a first lien;
WHEREAS, Borrower, Administrative Agent and the Lenders are entering into that
certain Omnibus Amendment to Loan Documents and Reaffirmation of Borrower and
Guarantor, dated as of the date hereof (the “Omnibus Amendment”; the Initial
Loan Agreement, as amended by the Waiver and Amendment, the Letter Amendment and
the Omnibus Amendment, and as the same may be further amended, modified and in
effect from time to time, the “Loan Agreement”), pursuant to which, among other
things, (i) the Maturity Date for the Loan is being extended and (ii) Borrower
has agreed to make on the date hereof a prepayment of the principal amount of
the Loan in an amount of $50,000,000; and
WHEREAS, in connection with the foregoing, and as a condition precedent to
Administrative Agent and the Lenders entering into the Omnibus Amendment,
Borrower and Administrative Agent desire to, on the terms and conditions
hereinafter set forth, amend, modify and restate in its entirety the terms and
provisions of the Existing Mortgage, creating a first priority lien upon the
Premises in the outstanding principal sum of the Notes (after giving effect to
the prepayment of principal described above) as security for the Loan.
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
ny-1976262

--------------------------------------------------------------------------------



ARTICLE I.
Section 1.1Defined Terms.
Borrower and Administrative Agent, on behalf of the Lenders, agree that, unless
the context otherwise specifies or requires, the following terms shall have the
meanings herein specified, such definitions to be applicable equally to the
singular and the plural forms of such terms.
“Additional Interest” has the meaning set forth in the Loan Agreement.
“Administrative Agent” has the meaning set forth in the Recitals hereof.
“Affiliate” has the meaning set forth in the Loan Agreement.
“Banking Services” means each and any of the following bank services provided to
Borrower by any Lender or any of its Affiliates: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards” and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Obligations” of the Borrower means any and all obligations of
the Borrower, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore) in connection with Banking
Services.
“Borrower” has the meaning set forth in the Recitals hereof.
“Borrower’s Notice Address” has the meaning set forth in the Loan Agreement.
“By-Laws” shall mean those certain “Bylaws” providing for the operation of the
Condominium, as the same may be amended, supplemented, replaced or otherwise
modified from time to time.
“Chattels” means all furniture, furnishings, partitions, screens, awnings,
venetian blinds, window shades, draperies, carpeting, pipes, ducts, conduits,
dynamos, motors, engines, compressors, generators, boilers, stokers, furnaces,
pumps, tanks, elevators, escalators, vacuum cleaning systems, call systems,
switchboards, sprinkler systems, fire prevention and extinguishing apparatus,
refrigerating, air conditioning, heating, dishwashing, plumbing, ventilating,
gas, steam, electrical and lighting fittings and fixtures, licenses or permits
of any kind, trademarks, copyrights, accounts receivable, rights to any trade
names, operating supplies and all building materials, equipment and goods now or
hereafter delivered to the Premises (hereinafter defined) and intended to be
installed therein, and all other machinery, fixtures, tools, implements,
apparatus, appliances, equipment, goods, facilities and other personal property
of every kind and character whatsoever, together with all renewals, replacements
and substitutions thereof and additions and accessions thereto in which Borrower
now has, or at any time hereafter acquires, an interest and which are now or
hereafter located or situated in or upon, or affixed or attached to, or used in
connection with the enjoyment, occupancy and/or operation of, all or any portion
of the Premises (other than any of the foregoing belonging to tenants,
occupants, licensees or guests), and the proceeds of all of the foregoing items.
Notwithstanding the foregoing, Chattels shall not include any property belonging
to tenants under Leases, except to the extent of any right or interest of
Borrower therein (it being agreed, however, that Borrower shall have the right
(prior to the occurrence and continuance of an Event of Default), with respect
to any tenant, to waive any common law or statutory landlord lien).
“Common Elements” shall have the meaning set forth in the Condominium Documents.
“Condemnation Proceeds” has the meaning ascribed to such term in Article II
hereof.
- 2 -
ny-1976262

--------------------------------------------------------------------------------



“Condominium” shall mean the condominium regime created pursuant to the
Condominium Documents, including, without limitation, all Common Elements and
Units, and commonly known as the Beacon Court Condominium located at 731
Lexington Avenue, New York, New York.
“Condominium Documents” shall mean, collectively, the Condominium Declaration
and the By-Laws.
“Condominium Declaration” shall mean that certain Declaration dated as of
December 4, 2003 and recorded in the New York County Office of the Register of
the City of New York (the “City Register’s Office”) on February 3, 2004 under
CRFN 2004000064392, as amended by that certain Amended and Restated Declaration
dated as of February 8, 2005 and recorded in the City Register’s Office on March
9, 2005 under CRFN 2005000139245, as the same may hereafter from time to time be
modified, amended, restated or supplemented.
“Default Rate” has the meaning defined in the Loan Agreement.
“Environmental Laws” has the meaning defined in the Loan Agreement.
“Event of Default” has the meaning defined in the Loan Agreement.
“Existing Mortgage” has the meaning ascribed to such term in Article II below.
“Governmental Authority” has the meaning set forth in the Loan Agreement.
“Improvements” means all buildings, structures and other improvements presently
existing or hereafter constructed on or in the Premises.
“Indebtedness” and “Liabilities” has the meaning ascribed to such term in
Article III below.
“Indemnified Taxes” has the meaning set forth in the Loan Agreement.
“Insurance Proceeds” has the meaning ascribed to such term in Article II hereof.
“Lease” has the meaning ascribed to such term in the Loan Agreement.
“Loan” means that certain loan from the Lenders to Borrower in the original
principal sum of $350,000,000.00 evidenced by the Notes and the Loan Agreement,
and secured by this Mortgage.
“Loan Agreement” has the meaning set forth in the Recitals hereof.
“Loan Documents” means this Mortgage, the Notes, the Loan Agreement, the
Assignment of Leases and Rents and each other Loan Document under and as defined
in the Loan Agreement.
“Lenders” has the meaning set forth in the Recitals hereof.
“Mortgage” has the meaning set forth in the Recitals hereof.
“Mortgage Amount” means the principal sum of $300,000,000.00.
“Mortgaged Property” has the meaning ascribed to such term in the Granting
Clause (Article II) below.
“Notes” means, collectively, the Notes (as defined in the Loan Agreement) given
by the Borrower to the Lenders, in accordance with the terms of the Loan
Agreement, which Notes are secured by this Mortgage, and any future amendments
or modifications thereof.
“Person” has the meaning ascribed to such term in the Loan Agreement.
- 3 -
ny-1976262

--------------------------------------------------------------------------------



“Premises” means the Units, together with all Common Elements appurtenant to the
Units, which Units are located at 731 Lexington Avenue, New York, New York
10022, together with the Improvements therein and hereafter constructed therein,
and all of the easements, rights, privileges and appurtenances thereunto
belonging or in anyway appertaining thereto including, but not limited to, all
of the estate, right, title, interest, claim or demand whatsoever of Borrower
therein and in and to the strips and gores, streets and ways adjacent thereto,
whether in law or in equity, in possession or expectancy, now or hereafter
acquired and also any other realty or personalty encompassed by the term
“Mortgaged Property”, elsewhere herein defined.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“Swap Obligations” of Borrower means any and all obligations of Borrower,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
“Taxes” has the meaning set forth in the Loan Agreement.
“Third Party Hedge Agreement” has the meaning set forth in Section 9.15 of the
Loan Agreement.
“Units” means, collectively, Retail Unit 1 and Retail Unit 2 of the Condominium,
as more particularly described on Exhibit “A” hereto.
Section 1.2    Other Definitional Provisions.
a.Any term used herein and not otherwise defined shall have the meaning ascribed
to such term in the Loan Agreement.
b.All terms defined in this Mortgage shall have the meanings given such terms
herein when used in the Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto, unless otherwise defined therein.
c.As used in the Loan Documents and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in Section
1.1, and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them in accordance with
generally accepted accounting principals.
d.The words “hereof”, “herein”, “hereto” and “hereunder” and similar words when
used in this Mortgage shall refer to this Mortgage as a whole and not to any
particular provision of this Mortgage, and Section, schedule and exhibit
references contained herein shall refer to Sections hereof or schedules or
exhibits hereto unless otherwise expressly provided herein.
e.The word “or” shall not be exclusive; “may not” is prohibitive and not
permissive; and the singular includes the plural.






- 4 -
ny-1976262

--------------------------------------------------------------------------------





ARTICLE II
AMENDMENT AND RESTATEMENT
Administrative Agent, for the benefit of the Lenders, is the holder of the
mortgage described on Exhibit B hereto (the “Existing Mortgage”).
Administrative Agent (for the benefit of the Lenders) and Borrower, the owner of
the Mortgaged Property, mutually agree to amend and restate the lien of said
Existing Mortgage as a first lien and to modify the terms of said Existing
Mortgage in the manner now appearing.
Borrower and Administrative Agent, on behalf of the Lenders, covenant and agree
that the terms and provisions of this Mortgage shall amend and restate the terms
and provisions of the Existing Mortgage and, as such, the terms and conditions
contained in the Existing Mortgage shall, for all purposes, be deemed superseded
by the terms of the this Mortgage.
GRANTING CLAUSE
NOW, THEREFORE, Borrower, in consideration of the premises, and in order to
secure the Indebtedness, hereby gives, grants, bargains, mortgages, grants a
security interest in, and pledges to Administrative Agent, for itself and for
the benefit of the Lenders, all of Borrower’s estate, right, title and interest
in, to and under any and all of the following described property whether now
owned or hereafter acquired (all such properties being collectively referred to
as the “Mortgaged Property”):
A.All Borrower’s right, title and interest in and to the Premises and all right,
title and interest of Borrower in and to the Improvements on the Premises or to
be constructed thereon and all fixtures and building materials of every kind and
nature now or hereafter situated in, on or about, or affixed or attached to the
Improvements or the Premises or any building, structure or other improvement now
or hereafter standing, constructed or placed upon or within the Premises, and
all and singular the tenements, hereditaments, easements, rights-of-way or use
and other rights, privileges and appurtenances to the Premises, now or hereafter
belonging or in anywise appertaining thereto, including, without limitation, any
such right, title, interest, claim and demand in, to and under any agreement
granting, conveying or creating, for the benefit of the Premises, any easement,
right or license in any way affecting other property and in, to and under any
streets, ways, alleys, vaults, gores or strips of land adjoining the Premises,
or any parcel thereof, and all claims or demands either in law or in equity, in
possession or expectancy, of, in and to the Premises.
B.All proceeds of insurance payable by reason of any damage, destruction, loss
or other casualty of all or any portion of the Premises or the Improvements and
all other proceeds of and any unearned premiums on any insurance proceeds
covering the Premises, including, without limitation, the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Premises or any part thereof in accordance with the
terms of the Loan Agreement (the “Insurance Proceeds”).
C.All right, title and interest of Borrower in and to all payments, awards,
settlements and claims and all proceeds thereof proceeds thereof made or
hereafter to be made for the taking by eminent domain or condemnation of the
whole or any part of the above described premises, or any estate or easement
therein, including any awards for change of grade of streets (collectively,
“Condemnation Proceeds”), all of which awards are hereby assigned to
Administrative Agent, for itself and for the benefit of the Lenders, which is
hereby authorized to collect and receive the proceeds of such awards and to give
proper receipts and acquittances therefor and Administrative Agent shall have
the right and option, in accordance with the terms of the Loan Agreement, to
apply such excess towards the payment of any sum owing on account of this
Mortgage, the Notes, the Loan Agreement, and the indebtedness secured thereby,
notwithstanding the fact that such sum may not then be due and payable.
D.The Chattels and the products and proceeds thereof.
- 5 -
ny-1976262

--------------------------------------------------------------------------------



E.All present and future Leases, subleases and licenses and any guarantees
thereof, rents, issues and profits and additional rents now or at any time
hereafter covering or affecting all or any portion of the Premises and all
proceeds of, and all privileges and appurtenances belonging or in any way
appertaining to, the Premises, or any part thereof, and all other property
subjected or required to be subjected to the lien and/or security interest of
the Mortgage, including, without limitation, all of the income, revenues,
earnings, rents, maintenance payments, tolls, issues, awards (including, without
limitation, condemnation awards and insurance proceeds), products and profits
thereof, which income, revenues, earnings, rents, maintenance payments, tolls,
issues, awards, products and profits are hereby expressly assigned with the
right to take and collect the same upon the terms hereinafter set forth; and all
the estate, right, title, interest and claim whatsoever, at law and in equity,
which Borrower now has or may hereafter acquire in and to the aforementioned
property and every part thereof, provided that so long as no Default (as
hereinafter defined) shall have occurred and be continuing, all such income,
revenues, earnings, rents, maintenance payments, tolls, issues, awards, products
and profits shall remain with and under the control of Borrower except as
otherwise expressly provided herein or in any other written agreement between
Borrower and Administrative Agent.
F.All contracts of sale now or hereafter entered into in connection with the
Premises or any part thereof and all right, title and interest of Borrower
thereunder, including, without limitation, cash or securities deposited
thereunder to secure performance of buyers of their obligations thereunder and
also including the right upon the happening of an event of default thereunder to
enforce the obligations of such buyers and to receive and collect the amounts
deposited thereunder and any and all further amounts which may be due under such
contracts of sale or due upon the consummation of such contracts of sale.
G.All right, title and interest of Borrower in and to any Swap Contract and in
and to all agreements, or contracts, now or hereafter entered into for the sale,
leasing, brokerage, development, construction, management, maintenance and/or
operation of the Premises (or any part thereof), including all moneys due and to
become due thereunder, and all permits, licenses, bonds, insurance policies,
plans and specifications relative to the construction and/or operation of the
Improvements upon the Premises.
H.All Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, including, without limitation, all of
Borrower’s rights to remain in possession of the Premises.
I.All trade names, trade marks, logos, copyrights, good will and books and
records relating to or used in connection with the operation of the Premises or
any part thereof; all general intangibles related to the operation of the
Premises now existing or hereafter arising, in each case, to the extent
assignable.
J.All refunds, rebates or credits in connection with a reduction in real estate
taxes and assessments charged against the Premises as a result of tax certiorari
or any applications or proceedings for assessment and/or tax reduction relating
to the Premises.
K.All of Borrower’s claims and rights to the payment of damages arising from any
rejection of a Lease under or pursuant to the Bankruptcy Code, 11 U.S.C. §101 et
seq.
L.Any other property and rights which are, by the provisions of any other Loan
Document, required to be subject to the lien hereof, and any additional property
and rights that may from time to time hereafter by installation in the Mortgaged
Property, or by writing of any kind, or otherwise, be subjected to the lien
hereof by Borrower or by anyone on its behalf.
M.All deposits in, and proceeds of, all operating accounts of Borrower
maintained at Administrative Agent and the Lenders and all other accounts
pledged to Administrative Agent, for itself and for the benefit of the Lenders,
herein or in any other Loan Document.
N.All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
Insurance Proceeds and Condemnation Proceeds, all right, title and interest of
Borrower in and to all unearned premiums accrued, accruing and to accrue under
any or all insurance policies obtained by Borrower.
- 6 -
ny-1976262

--------------------------------------------------------------------------------



O.Any distributions made or owed to the owners of units of the Condominium and
in common profits of the Condominium, including but not limited to, profits or
proceeds in connection with the sale or leasing of units owned by the
Condominium, if any.
TO HAVE AND TO HOLD the Mortgaged Property, whether now or hereafter existing,
together with all the rights, privileges and appurtenances thereunto belonging
or in anywise appertaining, unto Administrative Agent, for itself and for the
benefit of the Lenders, and each of their successors and assigns, upon the
terms, provisions and conditions herein set forth, forever, and Borrower does
hereby bind itself and its successors, legal representatives, and assigns to
warrant and forever defend all and singular the Mortgaged Property unto
Administrative Agent, for itself and for the benefit of the Lenders, and each of
their successors and assigns, against every person whomsoever lawfully claiming
or to claim the same or any part thereof.
ARTICLE III.


SECURED INDEBTEDNESS
This Mortgage, and all rights, titles, interests, liens, security interests,
powers, privileges and remedies created hereby or arising hereunder or by virtue
hereof, are given to secure the payment and performance of all indebtednesses,
obligations and liabilities of Borrower arising under the Notes, this Mortgage,
the Loan Agreement and any renewals, extensions, amendments or modifications
thereof, or any other Loan Document, or any Hedge Agreement between Borrower and
a Lender or an Affiliate thereof which is permitted to be secured by this
Mortgage pursuant to the terms of the Loan Agreement (including, without
limitation, all Additional Interest, all Banking Services Obligations, Swap
Obligations (other than Third Party Hedge Agreements) and all other Obligations
as each term is defined in the Loan Agreement), all other swap obligations and
break funding payments payable pursuant to the Loan Agreement and any and all
fees, costs or expenses incurred by Administrative Agent and the Lenders in
connection with the Loan and/or the Premises (including, but not limited to, all
cost and expenses required to be paid by Borrower to Administrative Agent
pursuant to the terms of this Mortgage, the Notes and the Loan Agreement in
respect of any taxes, recording expenses and attorneys’ fees in connection with
the closing of the Loan and the consummation thereof, insurance premiums, letter
of credit fees and reimbursements and related fees, and, after any Default, the
administration and collection thereof (including, without limitation, attorney’s
fees and expenses), all costs incurred of whatever nature by Administrative
Agent and the Lenders in the exercise of any rights hereunder or any other Loan
Document and all other amounts payable by Borrower under the Notes, the Loan
Agreement and this Mortgage (all of the foregoing indebtedness, obligations and
liabilities being referred to herein as either the “Liabilities” or
“Indebtedness”).
Notwithstanding anything contained herein to the contrary, the maximum amount of
principal Indebtedness secured by this Mortgage at the time of execution hereof
or which under any contingency may become secured by this Mortgage at any time
hereafter is $300,000,000 plus (a) Taxes; (b) insurance premiums; and (c)
expenses incurred in upholding the lien of this Mortgage, including, but not
limited to, (i) the expenses of any litigation to prosecute or defend the rights
and lien created by this Mortgage; (ii) any amount, cost or charges to which the
Administrative Agent or the Lenders becomes subrogated upon payment, whether
under recognized principles of law or equity or under express statutory
authority and (iii) interest at the Default Rate (or regular interest rate) as
may be imposed pursuant to the terms of the Loan Agreement, and Additional
Interest.
ARTICLE IV.


PARTICULAR WARRANTIES, REPRESENTATIONS
AND COVENANTS OF BORROWER
Section 4.1     Warranties, Representations and Covenants.
Borrower hereby warrants, represents and covenants that, as of the date hereof:
- 7 -
ny-1976262

--------------------------------------------------------------------------------





a.Borrower is the actual, record and beneficial owner and holder of a good and
marketable title to an indefeasible fee estate in the Mortgaged Property,
subject to no lien, charge or encumbrance, except for Permitted Encumbrances. In
addition to said fee estate, Borrower is the owner of all of the Mortgaged
Property; Borrower owns the Chattels free and clear of liens and claims, except
for Permitted Encumbrances. This Mortgage is and will remain a valid and
enforceable first priority lien on the Mortgaged Property, except for Permitted
Encumbrances.
b.Borrower has full power and lawful authority to mortgage the Mortgaged
Property in the manner and form herein done or intended hereafter to be done.
Borrower will preserve such title, and will forever warrant and defend the
validity and priority of the lien hereof, against the claims of all persons and
parties whomsoever.
c.The Mortgage Amount is the principal indebtedness owed hereunder by Borrower
to Administrative Agent and the Lenders without offset, counterclaim or defense
by Borrower in any event whatsoever.
d.The execution and delivery of this Mortgage by the Borrower does not
constitute a “fraudulent conveyance” within the meaning of Title 11 of the
United States Code as now constituted or under any other applicable statute.
e.No provision of any applicable state, law (including, without limitation, any
applicable usury or similar law), rule or regulation of any Governmental
Authority prevents the execution, delivery or performance of, or affects the
validity of, this Mortgage.
f.This Mortgage constitutes the valid and legally binding obligation of Borrower
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, or similar laws generally affecting the enforcement of creditors’
rights.
g.No notice to, or filing with, any Governmental Authority is required for the
due execution, delivery and performance of this Mortgage.
h.No provision of any existing mortgage, indenture, contract, agreement,
statute, rule, regulation, judgment, decree or order binding on Borrower or
affecting the Mortgaged Property conflicts with, or requires any consent which
has not already been obtained under, or would in any way prevent the execution,
delivery or performance of the terms of, this Mortgage.
Section 4.2    Further Assurances.
a.Borrower will, at its sole expense, do, execute, acknowledge and deliver every
further act, deed, conveyance, mortgage, assignment, notice of assignment,
transfer or assurance as Administrative Agent shall from time to time reasonably
require, for the better assuring, conveying, assigning, transferring and
confirming unto Administrative Agent and the Lenders the property and rights
hereby conveyed, mortgaged or assigned or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey, mortgage or
assign to Administrative Agent, for itself and for the benefit of the Lenders,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, and for filing, registering or recording this Mortgage and, on
demand, will execute and deliver, and hereby authorizes Administrative Agent to
execute in the name of Borrower to the extent it may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments, and
renewals thereof, to evidence more effectively the lien hereof upon the
Chattels, provided, in each case, that the foregoing shall not result in any
increase in Borrower’s liabilities or obligations, or any decrease in Borrower’s
rights, under this Mortgage and the other Loan Documents.
b.Borrower will, at its sole cost and expense, do, execute, acknowledge and
deliver all and every such acts, information reports, returns and withholding of
monies as shall be necessary or appropriate to comply, or to cause compliance,
in all material respects, with all applicable information reporting and backup
withholding requirements of the Internal Revenue Code of 1986, as amended
(including all regulations promulgated
- 8 -
ny-1976262

--------------------------------------------------------------------------------



thereunder) in respect of the Premises and all transactions related to the
Premises, and will at all times provide Administrative Agent with reasonably
satisfactory evidence of such compliance and notify Administrative Agent of the
information reported in connection with such compliance.
Section 4.3    Filings, Recordings, Payments etc.
a.Borrower forthwith upon Administrative Agent’s request at any time after the
execution of this Mortgage, and thereafter from time to time, will, at its
expense, cause this Mortgage and any security instrument creating a lien or
evidencing the lien hereof upon the Chattels and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect the lien hereof upon, and the interest of Administrative
Agent and the Lenders in, the Mortgaged Property.
b.Borrower will pay all taxes, filing, registration and recording fees, and all
expenses incident to the execution, acknowledgment and recording of this
Mortgage, any supplemental mortgage, any other Loan Document, and any security
instrument with respect to the Chattels, and any instrument of further
assurance, and all federal, state, county and municipal stamp taxes and other
taxes, duties, imposts, assessments and charges arising out of or in connection
with the execution and delivery of the Notes, the Loan Agreement, this Mortgage,
any supplemental mortgage, any other Loan Document, any security instrument with
respect to the Chattels or any instrument or further assurance.
Section 4.4    Payment of Sums Due.
Borrower will punctually pay the principal and interest and all other sums to
become due in respect of this Mortgage, the Notes, the Loan Agreement and any
other Loan Document at the time and place and in the manner specified herein or
in the Notes, the Loan Agreement or any other Loan Document, as applicable,
according to the true intent and meaning thereof and without offset,
counterclaim or defense, and without deduction or credit for any amount payable
for taxes, all in immediately available funds.
Section 4.5    After Acquired Property.
All right, title and interest of Borrower in and to all extensions,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property, hereafter acquired by or
released to Borrower or constructed, assembled or placed by Borrower on the
Premises, and all conversions of the security constituted thereby, immediately
upon such acquisition, release, construction, assembling, placement or
conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment or other act by Borrower, shall become subject
to the lien of this Mortgage as fully and completely, and with the same effect,
as though now owned by Borrower and specifically described in the granting
clauses hereof, but at any and all times Borrower will execute and deliver to
Administrative Agent any and all such further assurances, mortgages, conveyances
or assignments thereof as Administrative Agent may reasonably require for the
purpose of expressing and specifically subjecting the same to the lien of this
Mortgage.
Section 4.6    Taxes, Fees, Other Charges.
Borrower agrees to pay all real property taxes and assessments, all Indemnified
Taxes and other Taxes in accordance with the applicable terms of the Loan
Agreement.
Section 4.7    Intentionally Omitted.
Section 4.8     Insurance Provisions; Required Coverages.
Borrower, at its sole cost and expense, agrees to maintain insurance of the
types and in the amounts required by Section 3.1 of the Loan Agreement.
- 9 -
ny-1976262

--------------------------------------------------------------------------------



Section 4.9 Casualty.
All Insurance Proceeds shall be held by Administrative Agent and applied in
accordance with Section 3.2 of the Loan Agreement.
Section 4.10    Condemnation.
All Condemnation Proceeds shall be held by Administrative Agent and applied in
accordance with the provisions of Section 3.2 of the Loan Agreement.
Section 4.11    Administrative Agent’s Payment or Performance of Borrower’s
Obligations.
Borrower agrees that if it fails to make, or cause to be made, any payment or to
do, or cause to be done, any act as herein provided after notice or grace
periods, if any, as provided herein, then, while an Event of Default exists,
Administrative Agent may, but shall not be obligated to, make such payment or
undertake such act, Administrative Agent being authorized to enter upon the
Premises for such purposes, and any money so paid and any expenses incurred by
Administrative Agent shall be a demand obligation of Borrower, payable within
ten (10) Business Days of demand therefor by Administrative Agent, and, if not
so paid by Borrower, shall bear interest at the Default Rate from the date of
making such payment until paid and shall be part of the indebtedness secured by
this Mortgage, and Administrative Agent after making such payment shall be
subrogated to all rights of the person receiving payment. The provisions of this
Section 4.11 shall not prevent any default in the observance of any covenant
contained herein or in the Loan Agreement or any other Loan Document from
constituting an Event of Default.
Section 4.12    Information Covenants.
Borrower shall satisfy all of the financial reporting and other information
covenants set forth in Article 8 of the Loan Agreement.
Section 4.13    Waste, Maintenance, Repairs.
The Premises shall be used only for the purpose set forth in Section 7.16 of the
Loan Agreement and for no other use without the prior written consent of
Administrative Agent. Borrower will maintain the Premises in good repair
(reasonable wear and tear excepted) and will not threaten, commit, permit or
suffer any physical waste to occur on or to the Property or any part thereof or
alter or demolish the Property or any part thereof in any manner (except as
permitted by the Loan Agreement) or make any change in its use or any change
which will materially increase any risk of fire or other hazards arising out of
construction or operation of the Property.
Section 4.14    Adequate Facilities.
Borrower covenants that the Mortgaged Property is now, and until the
Indebtedness is fully repaid, will be, provided with adequate gas, sanitary
sewer, storm sewer, electricity, water and other facilities reasonably necessary
for the use, occupancy and operation of the Premises for their intended
purposes.
Section 4.15    Defense of Administrative Agent’s Interests.
If legal proceedings shall be instituted against the interest of Administrative
Agent or the Lenders in the Mortgaged Property, Borrower, upon its learning
thereof, will promptly give written notice thereof to Administrative Agent and
Borrower will, at Borrower’s cost and expense, exert itself diligently to cure,
or will cause to be cured, any defect that may be developed or claimed and will
take all necessary and proper steps for the protection and defense thereof and
will take, or will cause to be taken, such action as is appropriate to the
defense of any such legal proceedings, including, but not limited to, the
employment of counsel and the prosecution and defense of litigation.


- 10 -
ny-1976262

--------------------------------------------------------------------------------



Section 4.16    No Impairment of Security.
In no event shall Borrower do or permit to be done, or omit to do or permit the
omission of, any act or thing, the doing, or omission, of which would materially
impair the security of this Mortgage.
Section 4.17    Transfer Restrictions; Due on Sale.
Except as may be expressly permitted pursuant to the terms of the Loan
Agreement, Borrower will not, directly or indirectly, transfer, mortgage,
convey, sell, assign, lease, pledge or encumber the Mortgaged Property, or any
part thereof or any direct or indirect interest therein. If any transfer,
mortgage, conveyance, sale, assignment, lease, pledge or encumbrance shall be
effectuated in violation of this Section 4.17 and the same constitutes an Event
of Default, then such transfer, mortgage, conveyance, sale, assignment, lease,
pledge or encumbrance shall be of no force or effect and any instrument which
purports to create any such transference, mortgage, conveyance, sale,
assignment, lease, pledge or encumbrance shall forthwith be discharged of record
and Administrative Agent is hereby granted the sole and unconditional right to
so remove by all appropriate legal means any such instrument by and on behalf of
Borrower and any other party thereto. In the event of that there shall occur any
transfer, mortgage, conveyance, sale, assignment, lease, pledge or further
encumbrance, by operation of law or otherwise, of all or any part of the
Mortgaged Property or any interest therein in violation of the terms of this
Section 4.17 and the same constitutes an Event of Default, then, at
Administrative Agent’s option, the Loan shall become immediately due and payable
without demand or notice. Without limiting the foregoing, any such purchaser,
transferee, lessee, pledge, mortgagee or assignee shall be deemed to have
assumed and agreed to pay the Loan and to have assumed and agreed to be bound by
the terms and conditions of this Mortgage; it being expressly agreed that no
such transference, mortgage, conveyance, sale, assignment, lease, pledge or
encumbrance and no assumption by any such transferee, lessee, pledge, mortgagee
or assignee shall operate to release, discharge, modify, change or affect the
liability of Borrower either in whole or in part under this Mortgage, the Note,
the Loan Agreement or any of the other Loan Documents.
Section 4.18    Administrative Agent’s Defense.
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent, either for itself or on behalf of the Lenders, may appear
in and defend any action or proceeding at law or in equity or in bankruptcy
purporting to affect the Premises or the security hereof or the rights and
powers of Administrative Agent, and any appellate proceedings, and in such event
Borrower shall pay within ten (10) Business Days of Administrative Agent’s
written demand, all of Administrative Agent’s and each Lenders’ costs, charges
and expenses, including cost of evidence of title and reasonable attorneys’ fees
incurred in such action or proceeding. All costs, charges and expenses so
incurred shall accrue interest thereon at the Default Rate from the date such
payment is due until paid and shall be secured by the lien of this Mortgage.
Section 4.19    Hazardous Substances.
Borrower will perform and comply promptly with, and cause the Premises to be
maintained, used and operated in accordance with, Article 5 of the Loan
Agreement.
Section 4.20    Zoning Changes.
Except as may be permitted pursuant to the terms of the Loan Agreement, Borrower
will not consent to, join in, permit or allow any change in the zoning laws or
ordinances relating to or affecting the Premises, and will promptly notify
Administrative Agent of any changes to the zoning laws.
Section 4.21    Grant of Security Interest.
Borrower, as further security for the payment of the Mortgage Amount, the
interest accruing thereon pursuant to the Loan Agreement (as evidenced by the
Notes) and any and all indebtedness due under the Loan Documents, and in
addition to all the rights and remedies otherwise available to Administrative
Agent under this
- 11 -
ny-1976262

--------------------------------------------------------------------------------



Mortgage, the Notes, the Loan Agreement and the other Loan Documents, grants to
Administrative Agent, for itself and for the benefit of the Lenders, a security
interest, under the UCC, in and to the Mortgaged Property, and all proceeds
thereof. Following the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have, in addition to all the other rights
and remedies allowed by Law, the rights and remedies of a secured party under
the UCC as in effect at that time. Borrower further agrees that the security
interest created hereby also secures all expenses of Administrative Agent and
each Lender (including reasonable expenses for legal services of every kind, and
cost of any insurance, and payment of taxes or other charges) incurred in or
incidental to, the custody, care, sale or collection of, or realization upon,
any of the property secured hereby or in any way relating to the enforcement or
protection of the rights of Administrative Agent and each Lender hereunder. This
instrument shall also constitute a “fixture filing” under the UCC with the
“debtor” being the Borrower and the “Secured Party” being the Administrative
Agent. This instrument is to be filed for record in the real estate records of
the county in which the Mortgaged Property is located, so as to serve as a
fixture filing pursuant to the laws of the state in which such UCC is filed.
Section 4.22    Compliance of Premises.
Borrower warrants and covenants that the Premises are and will continue to be in
compliance, in all material respects, with all applicable local, municipal,
county, state and federal laws and regulations and all building, housing and
fire codes, rules and regulations.
ARTICLE V.


EVENTS OF DEFAULT AND REMEDIES
Section 5.1    Remedies.
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may exercise all of the rights and remedies available to it
under the Loan Agreement, the other Loan Documents or at law or equity. In
addition, Administrative Agent shall have the following specific rights and
remedies:
a.Acceleration. Upon the occurrence of and during the continuance of any Event
of Default, (i) if such event is an Event of Default described in Section 10.8
or 10.9 of the Loan Agreement, the entire principal of the Notes and the Loan
Agreement then outstanding, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall become and be immediately due
and payable, and (ii) if such event is any other Event of Default,
Administrative Agent, without notice or presentment, each of which is hereby
waived by Borrower, may declare the entire principal of the Notes and the Loan
Agreement then outstanding (if not then due and payable), all accrued and unpaid
interest thereon and all other amounts owing under the Loan Documents to be due
and payable immediately, and upon any such declaration the principal of the
Notes and the Loan Agreement, said accrued and unpaid interest and said other
amounts shall become and be immediately due and payable, anything in the Notes
and the Loan Agreement, this Mortgage or the other Loan Documents to the
contrary notwithstanding;
b.Right of Entry. Upon the occurrence of and during the continuance of any Event
of Default, Administrative Agent may (i) enter into and upon all or any part of
the Premises, and, having and holding the same, may use, operate, manage and
control the Mortgaged Property or any part thereof and conduct the business
thereof, either personally or by its superintendents, managers, agents,
servants, attorneys or receivers, (ii) may make all necessary or proper repairs,
renewals and replacements and such useful alterations, additions, betterments
and improvements thereto and thereon as to it may deem advisable in its sole
judgment, (iii) and in every such case Administrative Agent shall have the right
to manage and operate the Mortgaged Property and to carry on the business
thereof and exercise all rights and powers of Borrower with respect thereto
either in the name of Borrower or otherwise as Administrative Agent shall deem
best, (iv) exercise any of the remedies of Administrative Agent under the Notes
and the Loan Agreement, and (v) with or without entering into or upon the
Premises, collect and receive all gross receipts, earnings, revenues, rents,
maintenance payments, issues, profits and
- 12 -
ny-1976262

--------------------------------------------------------------------------------



income of the Mortgaged Property and every part thereof, all of which shall for
all purposes constitute property of Administrative Agent; and operating and
managing the Mortgaged Property, conducting the business of Borrower and of all
maintenance, repairs, renewals, replacement, alterations, additions, betterments
and improvements and amounts necessary to pay taxes, assessments, insurance and
prior or other proper charges upon the Mortgaged Property or any part thereof,
as well as just and reasonable compensation for the services of Administrative
Agent and for all attorneys, counsel, agents, clerks, servants and other
employees by it properly engaged and employed, Administrative Agent may apply
the moneys arising as aforesaid in such manner and at such times as
Administrative Agent shall determine in its discretion to the payment of the
Indebtedness and the interest thereon, when and as the same shall become payable
and/or to the payment of any other sums required to be paid by Borrower under
the Notes, the Loan Agreement or under this Mortgage. Any and all sums expended
by Administrative Agent, either for itself or for the benefit of the Lenders, in
connection with any of the foregoing shall be deemed to have been paid to
Borrower and secured by this Mortgage (as shall any other sums advanced by
Administrative Agent for whatsoever purpose relative to the Loan or the
Improvements). For the foregoing purposes, Borrower hereby constitutes and
appoints Administrative Agent its true and lawful attorney-in-fact with full
power of substitution to take any of the foregoing actions on Borrower’s behalf.
It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked.
c.Legal Remedies. Upon the occurrence of and during the continuance of any Event
of Default, Borrower covenants and agrees as follows:
i.Administrative Agent may, with or without entry, personally or by its agents
or attorneys, insofar as applicable, sell the Mortgaged Property or any part
thereof pursuant to the procedures provided by law, including, but not limited
to, Article 14 of the New York Real Property Actions and Proceedings Law, and
all estate, right, title, interest, claim and demand therein, and right of
redemption thereof, at one or more sales as an entity or in parcels, and at such
time and place upon such terms and after such notice thereof as may be required
or permitted by law; or
ii.Administrative Agent may institute an action of mortgage foreclosure or
institute other proceedings according to law for the foreclosure of this
Mortgage, and may prosecute the same to judgment, execution and sale for the
collection of the Indebtedness secured hereby, and all interest with respect
thereto, together with all taxes and insurance premiums advanced by
Administrative Agent and other sums payable by Borrower hereunder, and all fees,
costs and expenses of such proceedings, including attorneys’ fees and expenses;
or
iii.Administrative Agent may, if default be made in the payment of any part of
the Indebtedness, proceed with foreclosure of the liens evidenced hereby in
satisfaction of such item either through the courts or by conducting the sale as
herein provided, and proceed with foreclosure of the security interest created
hereby, all without declaring the whole of the Indebtedness due, and provided
that if sale of the Mortgaged Property, or any portion thereof, is made because
of default in payment of a part of the Indebtedness, such sale may be made
subject to the unmatured part of the Indebtedness, but as to such unmatured part
of the Indebtedness (and it is agreed that such sale, if so made, shall not in
any manner affect the unmatured part of the Indebtedness) this Mortgage shall
remain in full force and effect just as though no sale had been made under the
provisions of this Section. And it is further agreed that several sales may be
made hereunder without exhausting the right of sale for any unmatured part of
the Indebtedness, it being the purpose to provide for a foreclosure and sale of
the Mortgaged Property, or any part thereof, for any matured portion of the
Indebtedness without exhausting the power to foreclose and to sell the Mortgaged
Property, or any part thereof, for any other part of the Indebtedness whether
matured at the time or subsequently maturing; or
iv.Administrative Agent may take such steps to protect and enforce its rights
whether by action, suit or proceeding in equity or at law for the specific
performance of any covenant, condition or agreement in the Loan Documents or in
aid of the execution of any power herein granted, or for any foreclosure
hereunder, or for the enforcement of any other appropriate legal or equitable
remedy or otherwise as Administrative Agent shall elect; or
- 13 -
ny-1976262

--------------------------------------------------------------------------------



v.Administrative Agent may exercise in respect of the Mortgaged Property
consisting of personal property or fixtures, or both, all of the rights and
remedies available to a secured party upon default under the applicable
provisions of the Uniform Commercial Code in effect in the State of New York; or
vi.Administrative Agent may apply any proceeds or amounts held in escrow
pursuant to the terms of this Mortgage to payment of any part of the
Indebtedness in such order of priority as Administrative Agent may determine; or
vii.Any sale as aforesaid may be subject to such existing tenancies as
Administrative Agent, in its sole discretion, may elect.
Section 5.2    Sale, Foreclosure etc.
a.Administrative Agent may adjourn from time to time any sale by it to be made
under or by virtue of this Mortgage by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable provision of law, Administrative Agent,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.
b.Upon the completion of any sale or sales made by Administrative Agent under or
by virtue of this Article V, Administrative Agent, or any officer of any court
empowered to do so, shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient instrument, or good and sufficient instruments,
conveying, assigning and transferring all estate, right, title and interest in
and to the properties, interests and rights sold. Administrative Agent is hereby
irrevocably appointed the true and lawful attorney of Borrower, in its name and
stead, to make all the necessary conveyances, assignments, transfers and
deliveries of any part of the Mortgaged Property and rights so sold, and for
that purpose Administrative Agent may execute all necessary instruments of
conveyance, assignment and transfer and may substitute one or more persons with
like power, Borrower hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof.
Nevertheless, Borrower, if so requested by Administrative Agent, shall ratify
and confirm any such sale or sales by executing and delivering to Administrative
Agent or to such purchaser or purchasers all such instruments as may be
advisable, in the reasonable judgment of Administrative Agent, for the purpose
and as may be designated in such request. Any such sale or sales made under or
by virtue of this Article V, whether made under the power of sale herein granted
or under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, shall operate to divest all of the estate, right, title,
interest, claim and demand whatsoever at law or in equity, of Borrower in and to
the properties, interests and rights so sold, and shall be a perpetual bar both
at law and in equity against Borrower and against all Persons claiming or who
may claim the same, or any part thereof, from, through or under Borrower.
c.Upon any sale, whether under the power of sale hereby given or by virtue of
judicial proceedings, it shall not be necessary for Administrative Agent, or any
public officer acting under execution or order of court, to have present or
constructive possession of any of the Mortgaged Property.
d.The recitals contained in any conveyance made by Administrative Agent to any
purchaser at any sale made pursuant hereto or under applicable law shall be full
evidence of the matters therein stated, and all prerequisites to such sale shall
be presumed to have been satisfied and performed.
e.To the extent permitted by law, any such sale or sales made under or by virtue
of this Mortgage, whether under the power of sale hereby granted and conferred,
or under or by virtue of any judicial proceedings or of a judgment or decree of
foreclosure and sale, shall operate to divest all of the estate, right, title,
interest, claim and demand whatsoever, either by law or in equity, of Borrower
in and to the properties, interests and rights so sold, and shall be a perpetual
bar, both at law and in equity, against Borrower, its successors and assigns,
and against any and all Persons claiming or who may claim the same, or any part
thereof, from, through or under Borrower and its successors or assigns.
- 14 -
ny-1976262

--------------------------------------------------------------------------------



f.The receipt of Administrative Agent for the purchase money paid at any such
sale, or the receipt of any other Person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of the property, or any part
thereof, sold as aforesaid, and no such purchaser, or his representatives,
grantees or assigns, after paying such purchase money and receiving such
receipt, shall be bound (i) to see to the application of such purchase money or
any part thereof upon or for any trust or purpose of this Mortgage, (ii) by the
misapplication or nonapplication of any such purchase money, or any part
thereof, or (iii) to inquire as to the authorization, necessity, expediency or
regularity of any such sale.
g.In case the liens or security interests hereunder, or by the exercise of any
other right or power, shall be foreclosed by Administrative Agent’s sale or by
other judicial or non-judicial action, the purchaser at any such sale shall
receive, as an incident to its ownership, immediate possession of the property
purchased, and if Borrower or Borrower’s successors shall hold possession of
said property, or any part thereof, subsequent to foreclosure, Borrower or
Borrower’s successors shall be considered as tenants at sufferance of the
purchaser at foreclosure sale, and anyone occupying the property after demand
made for possession thereof shall be guilty of forcible detainer and shall be
subject to eviction and removal, forcible or otherwise, with or without process
of law, and all damages by reason thereof are hereby expressly waived.
h.In the event a foreclosure hereunder shall be commenced by Administrative
Agent, Administrative Agent may at any time before the sale abandon the suit,
and may then institute suit for the collection of the Notes and the Loan
Agreement and for the foreclosure of the liens and security interest hereof. If
Administrative Agent should institute a suit for the collection of the Notes and
the Loan Agreement and for a foreclosure of the liens and security interest of
this Mortgage, it may at any time before the entry of a final judgment in said
suit dismiss the same and proceed to sell the Mortgaged Property, or any part
thereof, in accordance with provisions of this Mortgage.
i.Any reasonable expenses incurred by Administrative Agent or any of the Lenders
in prosecuting, resetting or settling the claim of Administrative Agent shall
become an additional Liability of Borrower hereunder.
j.In the event of any sale made under or by virtue of this Article V (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale), the entire
principal of, and interest on, the Notes and the Loan Agreement, if not
previously due and payable, and all other sums required to be paid by Borrower
pursuant to this Mortgage, immediately thereupon shall, anything in the Notes,
the Loan Agreement or in this Mortgage to the contrary notwithstanding, become
due and payable.
k.The purchase money proceeds or avails of any sale made under or by virtue of
this Article V, together with any other sums which then may be held by
Administrative Agent under this Mortgage, whether under the provisions of this
Article V or otherwise, shall be applied in accordance with the laws of the
State of New York, and to the extent not inconsistent, first to the payment of
the costs and expenses of such sale, including reasonable compensation to
Administrative Agent and its agents and counsel and to the Lenders’ and each of
their agents and counsel, and of any judicial proceedings wherein the same may
be made, and of all expenses, liabilities and advances made or incurred by
Administrative Agent and the Lenders under this Mortgage, together with interest
at the Default Rate on all advances made by Administrative Agent and the Lenders
from the date such sums were advanced under this Mortgage, either by itself or
on behalf of the Lenders, and all taxes or assessments, except taxes,
assessments or other charges, if any, subject to which the Mortgaged Property
shall have been sold; second to the payment of all amounts due and owing under
the Notes, the Loan Agreement and/or hereunder for principal and interest, with
interest at the Default Rate from and after the happening of any Event of
Default, third to the payment of any other sums required to be paid by Borrower
pursuant to any provision of this Mortgage, the Notes, the Loan Agreement or
other Loan Document, all with interest at the Default Rate from the date such
sums were or are required to be paid under this Mortgage, and fourth to the
payment of the surplus, if any, to whomsoever may be lawfully entitled to
receive the same.
l.Upon any sale made under or by virtue of this Article V, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and
- 15 -
ny-1976262

--------------------------------------------------------------------------------



sale, Administrative Agent, on behalf of the Lenders, may bid for and acquire
the Mortgaged Property or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the indebtedness of
Borrower secured by this Mortgage the net sales price after deducting therefrom
the expenses of the sale and the costs of the action and any other sums which
Administrative Agent, on behalf of the Lenders, is authorized to deduct under
this Mortgage.
Section 5.3    Payments, Judgment etc.
1.In case a Event of Default described in this Article V shall have occurred and
be continuing, then, upon written demand of Administrative Agent, Borrower will
pay to Administrative Agent the whole amount which then shall have become due
and payable on the Notes or the Loan Agreement, for principal and interest or
both, as the case may be, which interest shall then accrue at the Default Rate
on the then unpaid principal of the Notes and the Loan Agreement, and the sums
required to be paid by Borrower pursuant to any provision of this Mortgage, and
in addition thereto such further amount as shall be sufficient to cover the
costs and expenses of collection, including compensation to Administrative
Agent, its agents and counsel and any expenses incurred by Administrative Agent
and the Lenders hereunder. In the event Borrower shall fail forthwith to pay
such amounts upon such demand, Lender shall be entitled and empowered to
institute such action or proceedings at law or in equity as may be advised by
its counsel for the collection of the sums so due and unpaid, and may prosecute
any such action or proceedings to judgment or final decree, and may enforce any
such judgment or final decree against Borrower and collect, out of the property
of Borrower wherever situated, as well as out of the Mortgaged Property, in any
manner provided by law, monies adjudged or decreed to be payable with interest
thereon at the Default Rate.
2.Administrative Agent, either for itself or on behalf of the Lenders, shall be
entitled to recover judgment as aforesaid either before or after or during the
pendency of any proceedings for the enforcement of the provisions of this
Mortgage and the right of Administrative Agent to recover such judgment shall
not be affected by any entry or sale hereunder, or by the exercise of any other
right, power or remedy for the enforcement of the provisions of this Mortgage or
the foreclosure of the lien hereof; and in the event of a sale of the Mortgaged
Property or any part thereof and of the application of the proceeds of sale, as
provided herein, to the payment of the indebtedness secured by this Mortgage,
Administrative Agent shall be entitled to enforce payment of, and to receive all
amounts then remaining due and unpaid upon, the Notes and the Loan Agreement,
and to enforce payment of all other charges, payments and costs due under this
Mortgage and shall be entitled to recover judgment for any portion of the debt
remaining unpaid, with interest thereon at the Default Rate. In case of
proceedings against Borrower in insolvency or bankruptcy or any proceedings for
its reorganization or involving the liquidation of its assets, then
Administrative Agent shall be entitled to prove the whole amount of principal
and interest due upon the Notes and the Loan Agreement to the full amount
thereof, and all other payments, charges and costs due under this Mortgage
without deducting therefrom any proceeds obtained from the sale of the whole or
any part of the Mortgaged Property.
3.No recovery of any judgment by Administrative Agent and no levy of an
execution under any judgment upon the Mortgaged Property or upon any other
property of Borrower shall affect, in any manner or to any extent, the lien of
this Mortgage upon the Mortgaged Property or any part thereof, or any liens,
rights, powers or remedies of Administrative Agent hereunder, but such liens,
rights, powers and remedies of Administrative Agent shall continue unimpaired as
before.
4.Any moneys thus collected by Administrative Agent under this Section 5.3 shall
be applied by Administrative Agent in accordance with the provisions of Section
5.2(k).
Section 5.4    Receiver.
After the happening of any Event of Default and immediately upon the
commencement of any action, suit or other legal proceedings by Administrative
Agent to obtain judgment for the principal of, or interest on, the Notes and the
Loan Agreement and other sums required to be paid by Borrower pursuant to any
provision of this Mortgage or of any nature in aid of the enforcement of the
Notes, the Loan Agreement or of this Mortgage, Borrower will (a) waive the
issuance and service of process and submit to a voluntary appearance in such
action, suit or proceeding and (b) if required by Administrative Agent, consent
to the appointment of a receiver or receivers of the Mortgaged
- 16 -
ny-1976262

--------------------------------------------------------------------------------



Property or any part thereof and of all the earnings, revenues, rents,
maintenance payments, issues, profits and income thereof in accordance with
Section 5.10 hereof. After the happening of any Event of Default and during its
continuance, or upon the commencement of any proceedings to foreclose the
Mortgage or to enforce the specific performance hereof or in aid thereof or upon
the commencement of any other judicial proceeding to enforce any right of
Administrative Agent, Administrative Agent shall be entitled, as a matter of
right, if it shall so elect, without the giving of notice to any other party and
without regard to the adequacy or inadequacy of any security for the
Indebtedness, forthwith either before or after declaring the unpaid principal of
the Notes and the Loan Agreement to be due and payable, to the appointment of
such a receiver or receivers.
Section 5.5    Administrative Agent’s Possession.
Notwithstanding the appointment of any receiver, liquidator or trustee of
Borrower or of any of its property, or of the Mortgaged Property or any part
thereof, Administrative Agent shall be entitled to retain possession and control
of all property now or hereafter held under this Mortgage.
Section 5.6    Remedies Cumulative.
No remedy herein conferred upon or reserved to Administrative Agent or the
Lenders is intended to be exclusive of any other remedy or remedies which
Administrative Agent or any Lender may be entitled to exercise against Borrower
and each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder or in any other Loan Document or now or
hereafter existing at law or in equity or by statute. In addition to the
remedies herein expressly provided, Administrative Agent, for itself and for the
benefit of the Lenders, shall be entitled to avail itself of all such other
remedies as may now or hereafter exist at law or in equity for the collection of
the indebtedness secured hereby and the enforcement of the covenants herein and
the foreclosure of the liens and security interest granted hereby, and the
resort to any remedy provided hereunder or provided by law shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies
against Borrower. No delay or omission of Administrative Agent, for itself or
for the benefit of the Lenders, to exercise any right or power shall be
construed to be a waiver of any Event of Default or any acquiescence therein;
and every power and remedy given in this Mortgage or in any other Loan Document
to Administrative Agent, for itself or for the benefit of the Lenders, may be
exercised from time to time as often as may be deemed expedient by
Administrative Agent. The resort to any remedy provided hereunder or in any
other Loan Document or provided by law or at equity shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies
against Borrower. By the acceptance of payment of principal of or interest on
any of the Indebtedness after its due date, Administrative Agent does not waive
the right either to require prompt payment when due of all other amounts secured
hereby or to regard as an Event of Default the failure to pay any other such
amounts. Nothing in the Mortgage, the Loan Agreement or in the Notes shall
affect the obligations of Borrower to pay (i) the principal of, and interest on,
the Notes and the Loan Agreement in the manner and at the time and place therein
expressed or (ii) the other Indebtedness in the manner and at the time herein
expressed.
Section 5.7    Agreement by Borrower.
Borrower will not at any time insist upon, or plead, or in any manner whatever
claim or take any benefit or advantage of any stay or extension or moratorium
law, any exemption from execution or sale of the Mortgaged Property or any part
thereof, wherever enacted, now or at any time hereafter in force, which may
affect the covenants and terms of performance of this Mortgage or any other Loan
Document, or claim, take or insist upon any benefit or advantage of any law now
or hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales thereof which may be
made pursuant to any provision herein, or pursuant to the decree, judgment or
order of any court of competent jurisdiction, or, after any such sale or sales,
claim or exercise any right under any statute heretofore or hereafter enacted to
redeem the property so sold or any part thereof; and Borrower hereby expressly
waives all benefit or advantage of any such law or laws and covenants not to
hinder, delay or impede the execution of any power herein granted or delegated
to Administrative Agent, either for itself or for the benefit of the Lenders,
but to suffer and permit the execution of every power as though no such law or
laws had been made or enacted. Borrower, on behalf of itself and all who may
claim under Borrower, waives, to the extent that it lawfully may, all right to
have the Mortgaged Property or any part thereof marshaled upon any foreclosure
hereof.
- 17 -
ny-1976262

--------------------------------------------------------------------------------



Section 5.8    Use and Occupancy Payments.
Upon the foreclosure of this Mortgage, unless Borrower is legally entitled to
continue possession of the Premises, Borrower agrees to pay the fair and
reasonable rental value for the use and occupancy of the Premises or any portion
thereof which are in its possession for such period (other than the use of a
management office if the Administrative Agent has requested the continued
services of one or both of the Managers, for which no use and occupancy payments
will be payable) and, upon default of any such payment, will vacate and
surrender possession of the Premises to Administrative Agent or to a receiver,
if any, and in default thereof may be evicted by any summary action or
proceeding for the recovery of possession of the Premises for non-payment of
rent, however designated. It is agreed that the fair and reasonable rental value
for use and occupancy of the Premises may be difficult or impossible to
ascertain; therefore, Borrower and Administrative Agent hereby agree that the
fair and reasonable rental value shall in no event be less than an amount equal
to the debt service on the Loan less any Net Operating Income generated by the
Premises and paid to Administrative Agent. Any payments received by
Administrative Agent shall be applied in accordance with Section 5.2(k) above.
Section 5.9    Administrative Agent’s Right to Purchase.
In case of any sale under the foregoing provisions of this Article V, whether
made under the power of sale hereby given or pursuant to judicial proceedings,
Administrative Agent, either for itself or for the benefit of the Lenders, may
bid for and purchase any property, and may make payment therefor as hereinafter
set forth, and, upon compliance with the terms of said sale, may hold, retain
and dispose of such property without further accountability therefor. For the
purpose of making settlement or payment for the property or properties
purchased, Administrative Agent shall be entitled to use and apply such of the
Indebtedness held by it and any accrued and unpaid interest thereon.
Section 5.10    Appointment of Receiver.
Upon application of Administrative Agent to any court of competent jurisdiction,
if any Event of Default shall have occurred and so long as it shall be
continuing, to the extent permitted by law, a receiver may be appointed to take
possession of and to operate, maintain, develop and manage the Mortgaged
Property or any part thereof. In every case when a receiver of the whole or any
part of the Mortgaged Property shall be appointed under this Section 5.10 or
otherwise, the net income and profits of the Mortgaged Property shall, subject
to the order of any court of competent jurisdiction, be paid over to, and shall
be received by, Administrative Agent to be applied as provided in Section 5.2(k)
hereof.
Section 5.11    No Waiver.
Administrative Agent, for itself or for the benefit of the Lenders, may resort
to any security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of any of the Indebtedness secured hereby,
in whole or in part, and in such portions and in such order as may seem best to
Administrative Agent in its reasonable discretion, and any such action shall not
in any way be considered as a waiver of any of the rights, benefits, liens or
security interest created by this Mortgage.
Section 5.12    Enforcement Expenses.
Except where inconsistent with any applicable laws, Borrower agrees that if any
action or proceeding be commenced, including an action to foreclose this
Mortgage or to collect the indebtedness hereby secured, to which action or
proceeding Administrative Agent, either for itself or for the benefit of the
Lenders, is made a party by reason of the execution of this Mortgage, the Loan
Agreement or the Notes, or in which it becomes necessary to defend or uphold the
lien of this Mortgage or to foreclose this Mortgage, all sums paid by
Administrative Agent, either for itself or on behalf of the Lenders, for the
expense of any litigation to prosecute or defend the transaction and the rights
and liens created hereby or to foreclose this Mortgage (including reasonable
attorneys’ fees) shall be paid by Borrower within ten (10) Business Days of
Administrative Agent’s written demand, and if not so paid, shall then accrue
interest thereon at the Default Rate. All such sums paid and the interest
thereon shall be a lien upon the
- 18 -
ny-1976262

--------------------------------------------------------------------------------



Mortgaged Property and shall be secured hereby as shall be all such sums
incurred in connection with enforcement by Administrative Agent, either for
itself or on behalf of the Lenders, of its rights hereunder or under any other
Loan Document.
ARTICLE VI.


MISCELLANEOUS
Section 6.1Benefit of Mortgage.
All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the land and shall apply to, bind and inure to the benefit of the
successors and assigns of Borrower and the successors and assigns of
Administrative Agent and the Lenders. All of the covenants and warranties made
by Borrower in this Mortgage shall be joint and several. The term “Lenders” as
used herein, shall be deemed to mean the holders from time to time of the Notes
at the time outstanding. The term “Administrative Agent” as used herein, shall
be deemed to mean the administrative agent designated pursuant to the Loan
Agreement (and any modification or successor agreement thereto) and any
successor administrative agent thereto.
Section 6.2    Savings Clause.
In the event any one or more of the provisions contained in this Mortgage shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall, at the option of
Administrative Agent, not affect any other provision of this Mortgage but this
Mortgage shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein or therein.
Section 6.3    Notices.
All notices hereunder shall be in writing and shall be deemed to have been
sufficiently given or served for all purposes if given or served in accordance
with Section 12.1 of the Loan Agreement.
Section 6.4    Default Rate.
The Default Rate shall commence to accrue upon the occurrence of any Event of
Default and shall continue to accrue and be paid on any amount to which the
Default Rate is applied until said amount is paid in full.
Section 6.5    Substitute Mortgages.
Borrower shall, upon Administrative Agent’s request, execute such documents as
may be reasonably necessary in order to effectuate the modification of this
Mortgage, including the execution of substitute mortgages, so as to create two
or more liens on the Mortgaged Property in such amounts as may be required by
Administrative Agent but in no event to exceed, in the aggregate, the Mortgage
Amount, provided that the foregoing shall be at no cost or expense to Borrower
(other than to a de minimis degree) and shall not result in any increase in
Borrower’s liabilities or obligations, or any decrease in Borrower’s rights,
under this Mortgage and the other Loan Documents.
Section 6.6    No Merger of Mortgage.
Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the fee and/or leasehold estates in the Premises
encumbered by this Mortgage shall become vested in the same person or entity,
this Mortgage shall not merge in said title but shall continue to be and remain
a valid and subsisting lien on said estates in the Premises for the amount
secured hereby.
- 19 -
ny-1976262

--------------------------------------------------------------------------------





Section 6.7    No Change etc.
Neither this Mortgage nor any provision hereof may be changed, waived,
discharged or terminated, except by an instrument in writing, signed by
Administrative Agent and Borrower.
Section 6.8    Security Agreement.
This Mortgage shall be deemed to be a security agreement pursuant to the Uniform
Commercial Code of the State of New York.
Section 6.9    No Credits.
Borrower will not claim or demand or be entitled to receive any credit or
credits on the principal indebtedness to secure payment thereon, for so much of
the taxes assessed against the Mortgaged Property as is equal to the tax rate
applied to the principal indebtedness due on this Mortgage or any part thereof
and no deduction shall be claimed from the taxable value of the Mortgaged
Property by reason of this Mortgage.
Section 6.10    No Waiver by Administrative Agent.
All options and rights of election herein provided Administrative Agent, for the
benefit of Lenders, are continuing, and the failure to exercise any such option
or right of election upon a particular default or breach or upon any subsequent
default or breach shall not be construed as waiving the right to exercise such
option or election at any later date. By the acceptance of payment of principal
or interest after its due date, neither Administrative Agent nor the Lenders
waives the right either to require prompt payment when due of all other amounts
secured hereby or to regard as a Event of Default the failure to pay any other
such amounts. No exercise of the rights and powers herein granted and no delay
or omission in the exercise of such rights and powers shall be held to exhaust
the same or be construed as a waiver thereof, and every such right and power may
be exercised at any time and from time to time. All grants, covenants, terms and
conditions hereof shall bind Borrower and all successive owners of the Premises.
Section 6.11    Reserved.
Section 6.12     Headings Descriptive.
The headings of the several sections and subsections of this Mortgage are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Mortgage.
Section 6.13    Binding Agreement.
This Mortgage shall be binding upon, and inure to the benefit of, the
successors, heirs, executors, administrators and assigns of the respective
parties hereto.
Section 6.14    Effect of Partial Release.
No release of any part of the Mortgaged Property or of any other property
conveyed to secured the Obligations secured hereby shall in any way alter, vary
or diminish the force, effect or lien or security interest of this Mortgage on
the Mortgaged Property or portion thereof remaining subject to the lien and
security interest created hereby.
Section 6.15    Incorporation of Terms of the Loan Agreement.
The following terms of the Loan Agreement are hereby incorporated by reference
as if fully set forth herein: Sections 9.5 (Taxes on Security), 12.3 (Limitation
on Interest), 12.9 (Successors and/or Assigns), 12.18
- 20 -
ny-1976262

--------------------------------------------------------------------------------



(Survival), 12.19 (Waiver of Trial by Jury), 12.20 (Governing Law), 12.22
(Counterparts), 12.25 (Right of Setoff), 12.28 (Waiver of Special Damages),
12.29 (USA Patriot Act), and 12.30 (Assignment of Notes and Mortgages).
Section 6.16    No Third Party Beneficiaries.
This Mortgage shall not run to the benefit of any person or entity other than to
Administrative Agent and the Lenders and each of their successors and assigns.
Section 6.17    Section 254 of Real Property Law.
All covenants hereof, other than those included in the New York statutory form
of mortgage, shall be construed as affording to Administrative Agent, for itself
and for the benefit of the Lenders, rights additional to, and not exclusive of,
the rights conferred under the provisions of Section 254 of the Real Property
Law of the State of New York.
Section 6.18    Section 13 Lien Law Covenant.
In compliance with Section 13 of the Lien Law, Borrower agrees that it will
receive the advances secured by this Mortgage and will hold the right to receive
such advances as a trust fund to be applied first for the purposes of paying the
cost of the Improvements, and Borrower will apply the same first to the payment
of such costs before using any part of the same for any other purpose.
Section 6.19    No Residential Dwelling Units.
This Mortgage does not cover real property principally improved or to be
improved by one or more structures containing residential dwelling units.
(Balance of page left intentionally blank; signature page follows.)


- 21 -
ny-1976262

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amended and Restated Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing has been duly executed by Borrower
and Administrative Agent as of the day and year first above written.


731 RETAIL ONE LLC,
a Delaware limited liability company,
By:     731 Commercial LLC,
a Delaware limited liability company
its sole member


By: 731 Commercial Holding LLC,
                        a Delaware limited liability company,
                         its sole member


By:     Alexander’s Inc.,
                             a Delaware corporation,
                             its sole member


    By: /s/ Alan J. Rice
Name: Alan J. Rice
     Title: Secretary




731 COMMERCIAL LLC,
a Delaware limited liability company,
By:     731 Commercial Holding LLC,
a Delaware limited liability company,
its sole member


    By: Alexander’s Inc.,
                             a Delaware corporation,
                             its sole member


     By: /s/ Alan J. Rice
Name: Alan J. Rice
         Title: Secretary




            




- 22 -
ny-1976262


--------------------------------------------------------------------------------



STATE OF NEW YORK        )
                ) ss.:
COUNTY OF NEW YORK    )


On the 24th day of August in the year 2020 before me, the undersigned, a notary
public in and for said State, personally appeared Alan J. Rice personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.


                /s/ Mary C Ferreira
                     Notary Public


MARY C FERREIRA
Notary Public - State of New York
Qualified in New York County
Commission Expires Jun 17, 2023
































































ny-1976262

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.,
                    as Administrative Agent for the benefit of the Lenders




            By: /s/ Natalya M. Robles             
Name: Natalya M. Robles
            Title: Executive Director


2
ny-1976262

--------------------------------------------------------------------------------



STATE OF NEW JERSEY    )
                ) ss.:
COUNTY OF BERGEN        )


On the 19 day of August in the year 2020 before me, the undersigned, a notary
public in and for said State, personally appeared Natalya M. Robles personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


                /s/ Jessica Jimenez
                     Notary Public


JESSICA JIMENEZ
Notary Public, State of New Jersey
Commission Expires February 18, 2025
3
ny-1976262


--------------------------------------------------------------------------------





EXHIBIT A
LEGAL DESCRIPTION OF THE PREMISES
Parcel 1 - Lot No. 1001:


The Condominium Unit (the "Unit") in the premises known as Beacon Court
Condominium and by the Street Number 151 East 58th Street, Borough of Manhattan,
City, County and State of New York, said Unit being designated and described as
"Retail Unit 1" in the Declaration (the "Declaration") establishing a plan for
condominium ownership of said premises under Article 9-B of the Real Property
Law of the State of New York (the "Condominium Act"), dated December 4, 2003 and
recorded in the New York County Office of the Register of the City of New York
(the "City Register's Office") on February 3, 2004 under CRFN 2004000064392, as
amended by Amended and Restated Declaration recorded 3/9/2005 under CRFN
2005000139245 and also designated as Tax Lot 1001 in Block 1313 of Section 5 of
the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the Floor Plans of said Building,
certified by Peter Claman, Registered Architect on January 29, 2004 and filed in
the Real Property Assessment Department of the City of New York on January 30,
2004, as Condominium Plan No. 1350 also filed in the City Register's Office on
February 3, 2004 under CRFN 2004000064393.


TOGETHER with an undivided 12.5492% percentage interest in the General Common
Elements (as such terms is defined in the Declaration).


The premises within which the Unit is located is more particularly described as:


All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;


RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet 10
inches to the northerly side of East 58th Street;


THENCE westerly along the northerly side of East 58th Street, 420 feet to the
easterly side of Lexington Avenue;


THENCE northerly along the easterly side of Lexington Avenue, 200 feet 10 inches
to the southerly side of East 59th Street;


THENCE easterly along the southerly side of East 59th Street, 420 feet to the
point or place of BEGINNING.


TOGETHER with the benefits and SUBJECT to the burdens of the Easements set forth
in the Deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation, dated as of August 1, 2001 and recorded on August 8, 2001 in Reel
3339 Page 1100.




ny-1976262

--------------------------------------------------------------------------------



Parcel 2 - Lot No. 1209:


The Condominium Unit (the "Unit") in the premises known as Beacon Court
Condominium and by the Street Number 151 East 58th Street, Borough of Manhattan,
City, County and State of New York, said Unit being designated and described as
"Retail Unit 2" in the Declaration (the "Declaration") establishing a plan for
condominium ownership of said premises under Article 9-B of the Real Property
Law of the State of New York (the "Condominium Act"), dated December 4, 2003 and
recorded in the New York County Office of the Register of the City of New York
(the "City Register's Office") on February 3, 2004 under CRFN 2004000064392, as
amended by Amended and Restated Declaration recorded 3/9/2005 under CRFN
2005000139245 and also designated as Tax Lot 1209 in Block 1313 of Section 5 of
the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the Floor Plans of said Building,
certified by Peter Claman, Registered Architect on January 29, 2004 and filed in
the Real Property Assessment Department of the City of New York on January 30,
2004, as Condominium Plan No. 1350 also filed in the City Register's Office on
February 3, 2004 under CRFN 2004000064393.


TOGETHER with an undivided 0.7402% percentage interest in the General Common
Elements (as such terms is defined in the Declaration).


The premises within which the Unit is located is more particularly described as:


All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;


RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet 10
inches to the northerly side of East 58th Street;


THENCE westerly along the northerly side of East 58th Street, 420 feet to the
easterly side of Lexington Avenue;


THENCE northerly along the easterly side of Lexington Avenue, 200 feet 10 inches
to the southerly side of East 59th Street;


THENCE easterly along the southerly side of East 59th Street, 420 feet to the
point or place of BEGINNING.


TOGETHER with the benefits and SUBJECT to the burdens of the Easements set forth
in the Deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation, dated as of August 1, 2001 and recorded on August 8, 2001 in Reel
3339 Page 1100.




2
ny-1976262

--------------------------------------------------------------------------------



EXHIBIT B


EXISTING MORTGAGE


1.Mortgage #1: Mortgage, Assignment of Leases and Security Agreement dated as of
March 15, 1995 and made by Seven Thirty One Limited Partnership and Alexander’s
Department Stores of Lexington Avenue, Inc., as mortgagor, to First Fidelity
Bank (NA), as mortgagee, in the principal amount of $30,000,000.00, and recorded
the Office of the City Register of New York on March 20, 1995 in Reel 2192 at
Page 1291. (Mortgage Tax Paid: Exempt by virtue of Order of the Bankruptcy
Court, Case No. 92B42704(CB) through 92B42720(CB). Said instrument affects Block
1313 Lots 40, 42, 43 and 50 (Lots 42, 43 and 50 were subsequently merged into
Lot 40).
(a)Mortgage Modification and Extension Agreement dated as of March 15, 1998 and
made between Seven Thirty One Limited Partnership, and Alexander’s Department
Stores of Lexington Avenue, Inc., as mortgagor, and First Union National Bank
(formerly known as Fidelity Bank, N.A.), as mortgagee, which instrument modifies
and extends Mortgage #1, as recorded in the Office of the City Register of New
York on February 16, 1999 in Reel 2819 at Page 1988.
(b)Note and Mortgage Modification and Severance Agreement dated as of June 18,
1998 and made by and between Alexander’s of Fordham Road Inc., Alexander’s Inc.,
Alexander’s of Third Avenue Inc., Alexander’s Rego Park Center, Inc.,
Alexander’s of Rego Park II, Inc., Alexander’s of Rego Park III, Inc., Seven
Thirty One Limited Partnership, Alexander’s Department Stores of Lexington
Avenue, Inc., Alexander’s of Brooklyn, Inc., and Alexander’s Department Stores
of New Jersey Inc., as mortgagor, First Union National Bank (formerly known as
Fidelity Bank, National Association), as mortgagee, as recorded in the Office of
the City Register of New York on September 10, 1998 in Reel 2703 at Page 1797.
Said instrument severs from Mortgage #1 the following lien:
(i)A $10,000,000.00 portion of the loan to be secured by Mortgage dated
3/15/1995 made by Alexanders Inc. to First Fidelity Bank, National Association
in the amount of $30,000,000.00 and recorded 3/17/1995 in Reel 3481 Page 1507.
(c)Mortgage Modification and Extension Agreement dated as of March 29, 1999 and
made by and between Alexander’s of Fordham Road Inc., Alexander’s Inc.,
Alexander’s of Third Avenue Inc., Alexander’s Rego Park Center, Inc.,
Alexander’s of Rego Park II, Inc., Alexander’s of Rego Park III, Inc., Seven
Thirty One Limited Partnership, Alexander’s Department Stores of Lexington
Avenue, Inc., Alexander’s of Brooklyn, Inc., and Alexander’s Department Stores
of New Jersey Inc., as mortgagor, and First Union National Bank (formerly known
as Fidelity Bank, National Association), as mortgagee, as recorded in the Office
of the City Register of New York on April 20, 1999 in Reel 2859 at Page 174.
Said instrument modifies and extends Mortgage #1.
(d)Mortgage Modification and Extension Agreement dated as of April 14, 2000 and
made by and between Alexander’s of Fordham Road, Inc., Alexander’s Inc.,
Alexander’s of Third Avenue, Inc., Alexander’s of Rego Park II, Inc.,
Alexander’s of Rego Park III, Inc., Seven Thirty One Limited Partnership,
Alexander’s Department Stores of Lexington Avenue, Inc., and Alexander’s
Department Stores of New Jersey, Inc., as mortgagor, and First Union National
Bank (formerly known as First Fidelity Bank), as mortgagee, as
3
ny-1976262

--------------------------------------------------------------------------------



recorded in the Office of the City Register of New York on April 3, 2001 in Reel
3265 at Page 1882. Said instrument modifies and extends Mortgage #1.
(e)Mortgage Modification and Extension Agreement dated as of April 27, 2001 and
made by and between Alexander’s Inc., Alexander’s of Third Avenue, Inc.,
Alexander’s of Rego Park II, Inc., Alexander’s of Rego Park III, Inc., Seven
Thirty One Limited Partnership, Alexander’s Department Stores of Lexington
Avenue, Inc., and Alexander’s Department Stores of New Jersey, Inc., as
mortgagor, and First Union National Bank (formerly known as First Fidelity Bank,
National Association), as mortgagee, as recorded in the Office of the City
Register of New York on May 21, 2001 in Reel 3291 at Page 1269. Said instrument
modifies and extends Mortgage #1.
(f)Mortgage Modification and Extension Agreement dated as of March 15, 2002 and
made by and between Alexander’s Inc., Alexander’s of Third Avenue, Inc.,
Alexander’s of Rego Park II, Inc., Alexander’s of Rego Park III, Inc., Seven
Thirty One Limited Partnership, Alexander’s Department Stores of Lexington
Avenue, Inc., and 59th Street Corporation, as mortgagor, and First Union
National Bank (formerly known as First Fidelity Bank, National Association), as
mortgagee, as recorded in the Office of the City Register of New York on June
24, 2002 in Reel 3545 at Page 2045. Said instrument modifies and extends
Mortgage #1.
(g)Assignment of Mortgage dated June 24, 2002 made by Wachovia Bank, National
Association (f/k/a First Union National Bank, f/k/a First Fidelity Bank,
National Association), as assignor, to Bayerische Hypo-Und Vereinsbank, AG, New
York Branch as Agent, as assignee, as recorded in the Office of the City
Register of New York on September 25, 2002 in in Reel 3617 at Page 2001. Said
instrument assigns Mortgage #1.
2.Mortgage #2: Mortgage dated as of March 15, 1995 made by Seven Thirty One
Limited Partnership and Alexander’s Department Stores of Lexington Avenue, Inc.,
as mortgagor, to Vornado Lending Corp., as mortgagee, in the principal amount of
$45,000,000, as recorded in the Office of the City Register of New York on March
22, 1995 in Reel 2193 at Page 966. (Mortgage Tax Paid: Exempt by virtue of Order
of Bankruptcy Court, Case No. 92B42704(CB) through 92B42720(CB). Said instrument
affects Block 1313 Lots 40, 42, 43 and 50 (Lots 42, 43 and 50 were subsequently
merged into Lot 40).
(a)Mortgage Modification and Extension Agreement dated as of March 15, 1998 and
made by and between Seven Thirty One Limited Partnership, and Alexander’s
Department Stores of Lexington Avenue, Inc., as mortgagor, and Vornado Lending
LLC (formerly known as Vornado Lending Corp.), as mortgagee, as recorded in the
Office of the City Register of New York on February 16, 1999 in Reel 2819 at
Page 1998. Said instrument modifies and extends Mortgage #2.
(b)Second Mortgage Modification and Extension Agreement dated as of March 29,
1999 and made by and between Seven Thirty One Limited Partnership, and
Alexander’s Department Stores of Lexington Avenue, Inc., as mortgagor, and
Vornado Lending LLC (formerly known as Vornado Lending Corp.), as mortgagee, as
recorded in the Office of the City Register of New York on April 20, 1999 in
Reel 2859 at Page 251. Said instrument modifies and extends Mortgage #2.
(c)Third Mortgage Modification and Extension Agreement dated as of March 15,
2000 and made by and between Seven Thirty One Limited Partnership and
Alexander’s Department Stores of Lexington Avenue, Inc., as mortgagor, and
Vornado Lending
4
ny-1976262

--------------------------------------------------------------------------------



L.L.C. (formerly known as Vornado Lending Corp.), as mortgagee, as recorded in
the Office of the City Register of New York on January 11, 2001 in Reel 3220 at
Page 2176. Said instrument modifies and extends Mortgage #2.
(d)Assignment of Mortgage dated as of June 24, 2002 made by Vornado Lending,
L.L.C. (f/k/a Vornado Lending Corp.), as assignor, to Bayerische Hypo-Und
Vereinsbank, AG, New York Branch, as Agent, as mortgagee, dated 6/24/2002, as
recorded in the Office of the City Register of New York on September 25, 2002 in
Reel 3617 at Page 2007. Said instrument assigns Mortgage #2.
3.Mortgage #3: Gap Mortgage dated as of July 3, 2002 and made by 731 Commercial
LLC and 731 Residential LLC, as mortgagor, to Bayerische Hypo-Und Vereinsbank,
AG, New York Branch, as Agent, as mortgagee, in the principal amount of
$500,000.00, as recorded in the Office of the City Register of New York on
9/25/2002 in Reel 3617 at Page 2013. (Mortgage Tax Paid: $13,750.00). Said
instrument affects Block 1313 Lot 40.
(a)Consolidation of Mortgages 1, 2 & 3: Consolidated, Amended and Restated
Building Loan Mortgage, Assignment of Leases and Rents and Security Agreement
(Series No. 1) dated as of July 3, 2002 and made by and between 731 Commercial
LLC and 731 Residential LLC, as mortgagor, and Bayerische Hypo-Und Vereinsbank,
AG, New York Branch, as mortgagee, as recorded in the Office of the City
Register of New York on September 25, 2002 in Reel 3617 at Page 2024. Said
instrument consolidates Mortgage #1, Mortgage #2 and Mortgage #3 into a single
lien of $55,500,000.00.
4.Mortgage #4: Mortgage dated as of March 5, 2003 made by 731 Commercial LLC and
731 Residential LLC, as mortgagor, to Bayerische Hypo-Und Vereinsbank, AG, New
York Branch, as mortgagee, in the principal amount of $159,500,000.00, as
recorded in the Office of the City Register of New York on May 1, 2003 at CRFN
2003000112521. (Mortgage Tax Paid: $4,386,250). Said instrument affects Block
1313 Lot 40.
(a)Consolidation of Mortgages 1, 2, 3 & 4: Consolidated, Amended and Restated
Building Loan Mortgage, Assignment of Leases and Rents and Security Agreement
dated as of March 5, 2003 made by and between 731 Commercial LLC and 731
Residential LLC, as mortgagor, and Bayerische Hypo-Und Vereinsbank, AG, New York
Branch, as mortgagee, as recorded in the Office of the City Register of New York
on May 1, 2003 at CRFN 2003000112522. Said instrument consolidates Mortgage #1,
Mortgage #2, Mortgage #3 and Mortgage #4 into a single lien of $215,000,000.00.
(b)Assignment of Mortgage dated as of December 4, 2003 made by and between
Bayerische Hypo-Und Vereinsbank Ag, New York Branch, as Agent, as assignor, to
Hypo Real Estate Capital Corporation, as assignee, as recorded in the Office of
the City Register of New York on March 16, 2004 at CRFN 2004000158503. Said
instrument assigns Mortgage #1, Mortgage #2, Mortgage #3 and Mortgage #4, as
consolidated by Consolidation of Mortgages 1, 2, 3 & 4.
(c)Note and Mortgage Modification and Severance Agreement dated as of February
13, 2004 made by and between 731 Commercial LLC and 731 Residential LLC, as
mortgagor, and Hypo Real Estate Capital Corporation, as Agent, as mortgagee, as
recorded in the Office of the City Register of New York on November 24, 2004 at
CRFN 2004000725900. Said mortgage splits Mortgage #1, Mortgage #2, Mortgage #3
and Mortgage #4, as consolidated by Consolidation of Mortgages 1, 2, 3 & 4, into
two separate liens as follows:


5
ny-1976262

--------------------------------------------------------------------------------



(i)Substitute Mortgage #1: Substitute Building Loan Mortgage, Assignment of
Leases and Rents and Security Agreement dated as of February 13, 2004 and made
by 731 Commercial LLC and 731 Residential LLC, as mortgagor, to Hypo Real Estate
Capital Corporation, as mortgagee, in the principal amount of $90,000,000, as
recorded in the Office of the City Register of New York on November 24, 2004 at
CRFN 2004000725901 (Mortgage Tax Paid: $0.00). Said instrument represents a
portion of the lien of Mortgage #1, Mortgage #2, Mortgage #3 and Mortgage #4, as
consolidated by Consolidation of Mortgages 1, 2, 3 & 4, in the reduced principal
amount of $90,000,000, and serves as a partial substitute for said Mortgage #1,
Mortgage #2, Mortgage #3 and Mortgage #4, as consolidated by Consolidation of
Mortgages 1, 2, 3 & 4. Said instrument affects Block 1313 Lots 1001, 1002, 1003,
and 1004, which Lots were created from Lot 40 by the. Declaration recorded on
February 3, 2004 under CRFN 2004000064392.
The lien of Substitute Mortgage #1 has been released as to Lots 1002 and 1003 by
virtue of the following instrument:
Partial Release of Lien of Mortgage Premises dated as of 2/13/2004 by Hypo Real
Estate Capital Corporation, as releasor, to 731 Commercial LLC and 731
Residential LLC, as releasee, as recorded in the Office of the City Register of
New York on 11/24/2004 at CRFN 2004000725917. Said instrument released Block
1313 Lots 1002 and 1003 from the lien of Substitute Mortgage #1.
The lien of Substitute Mortgage #1 has been released as to Lot 1004 (and the
other units created from Lot 1004 by the Amended and Restated Declaration
recorded on 3/9/2005 at CRFN 2005000139245) by virtue of the following
instrument:
Partial Release of Lien of Mortgage Premises No. 1 dated as of 2/13/2004 by Hypo
Real Estate Capital Corporation, as releasor, to 731 Commercial LLC, as
releasee, as recorded in the Office of the City Register of New York on 8/2/2005
at CRFN 2005000432038.
Said Substitute Mortgage #1 has been assigned by virtue of:
Assignment of Mortgage dated as of June 30, 2005 and made by Hypo Real Estate
Capital Corporation, as assignor, to Archon Financial, L.P., as assignee, as
recorded in the Office of the City Register of New York on 8/2/2005 at CRFN
2005000432042. Said Instrument assigns Substitute Mortgage #1 and affects Block
1313 Lot 1001.
(ii)Substitute Mortgage #2: Substitute Subordinate Building Loan Mortgage,
Assignment of Leases and Rents and Security Agreement dated as of February 13,
2004 and made by 731 Commercial LLC and 731 Residential LLC, as mortgagor, to
Hypo Real Estate Capital Corporation, as mortgagee, in the principal amount of
$125,000,000, as recorded in the Office of the City Register of New York on
11/24/2004 at CRFN 2004000725903 (Mortgage Tax Paid: $0.00). Said instrument
affects Block 1313 Lots 1001, 1002, 1003, and 1004.
The lien of Substitute Mortgage #2 has been released as to Block 1313 Lot 1001
by virtue of the following instrument:
Partial Release of Lien of Mortgage Premises No. 1 dated as of February 13, 2004
by Hypo Real Estate Capital Corporation, as releasor, to 731 Commercial LLC and
731 Residential
6
ny-1976262

--------------------------------------------------------------------------------



LLC, as releasee, as recorded in the Office of the City Register of New York on
November 24, 2004 at CRFN 2004000725904. Said instrument released Block 1313 Lot
1001 from the lien of Substitute Mortgage #2.
5.Mortgage #5: Gap Mortgage dated as of July 6, 2005 and made by 731 Retail One
LLC, as mortgagor, to Archon Financial, L.P., as mortgagee, in the principal
amount of $230,000,000, as recorded in the Office of the City Register of New
York on August 2, 2005 at CRFN 2005000432043 (Mortgage Tax Paid: $6,440,000).
Said instrument affects Block 1313 Lot 1001.
(a)Consolidation of Substitute Mortgage 1 and Mortgage 5: Amended, Restated and
Consolidated Mortgage, Security Agreement, Financing Statement, Fixture Filing
and Assignment of Leases, Rents and Security Deposits dated as of July 6, 2005
and made by and between 731 Retail One, as mortgagor, and Archon Financial,
L.P., as mortgagee, as recorded in the Office of the City Register of New York
on 8/2/2005 at CRFN 2005000432044. Said instrument consolidates the liens of
Substitute Mortgage #1 and Mortgage #5 into a single lien of $320,000,000.00.
(Mortgage Tax Paid: $0.00).
(i)Assignment of Mortgage made by Archon Financial, L.P. -to- Goldman Sachs
Mortgage Company, dated as of 7/6/2005 and recorded on 8/2/2005 under CRFN
2005000432046. Assigns Substitute Mortgage #1 and Mortgage #5, as consolidated.
(ii)Assignment of Mortgage made by Goldman Sachs Mortgage Company to LaSalle
Bank National Association as trustee for the registered holders of Greenwich
Capital Commercial Funding Corp., Commercial Mortgage Trust 2005-GG5, Commercial
Mortgage Pass-Through Certificates, Series 2005-GG5, dated as of 11/20/2007 and
recorded on 8/20/2007 under CRFN 2007000429552. Assigns Substitute Mortgage #1
and Mortgage #5, as consolidated.
(iii)Assignment of Amended, Restated and Consolidated Mortgage, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits made by U.S. Bank N.A., as Trustee, as
successor-in-interest to Bank of America, N.A., successor by merger to LaSalle
Bank N.A, in its capacity as trustee for the registered holders of Greenwich
Capital Commercial Funding Corp., Commercial Mortgage Trust 2005-GG5, Commercial
Mortgage Pass-Through Certificates, Series 2005-GG5 to JPMorgan Chase Bank,
N.A., dated 8/3/2015 as recorded in the Office of the City Register of New York
on October 1, 2015 at CRFN 2015000350947.
6.Mortgage #6: Mortgage dated as of August 5, 2015 made by 731 Retail One LLC
and 731 Commercial LLC, as mortgagor, to JPMorgan Chase Bank, N.A., as
Administrative Agent, as mortgagee, in the principal amount of $30,000,000, as
recorded in the Office of the City Register of New York on October 1, 2015 at
CRFN 2015000350948 (Mortgage Tax Paid: $840,000). Said instrument affects Block
1313 Lots 1001 and 1209.
(A)    Consolidation of Substitute Mortgage 1 and Mortgages 5 & 6:
Consolidation, Modification and Extension Agreement dated as of August 5, 2015
made by 731 Retail One LLC and 73I Commercial LLC, as mortgagor, to JPMorgan
Chase Bank, N.A., as Administrative Agent, as mortgagee, as recorded in the
Office of the City Register of New York on October 1, 2015 at CRFN
2015000350949. Said instrument consolidates the liens of Substitute Mortgage #1,
Mortgage #5 and Mortgage #6 into a single lien of
7
ny-1976262

--------------------------------------------------------------------------------



$350,000,000 and spreads the lien of said instruments, as consolidated, to Block
1313 Lot 1209. (Mortgage Tax Paid: $Exempt).


8
ny-1976262